Exhibit 10.1 Paragon Capital LP June 21, 2013 VIA EMAIL and FACSIMILE Magnolia Solar Corporation 54 Cummings Park Suite 316 Woburn, MA 01801 Facsimile: (781) 735-0575 Email: ypuri@magnoliasolar.com Dear Sir/Madam: Reference is made to that certain Amended and Restated Original Issue Discount Senior Secured Convertible Promissory Note (the “Note”) of Magnolia Solar Corporation (the “Company”) in the principal amount of $700,000. Pursuant to the terms of the Note, the undersigned hereby notifies the Company that it elects to extend the maturity date of the Note to December 31, 2013. Very truly yours, Paragon Capital LP By: /s/ Alan Donenfeld Name: Alan Donenfeld Title: Managing Partner Agreed and Accepted: Magnolia Solar Corporation By: /s/ Yash Puri Yash R. Puri, Executive Vice President
